Citation Nr: 1502652	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-16 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Louisville, Kentucky.  The Veteran lives in the jurisdiction of the VA RO in Roanoke, Virginia.


FINDINGS OF FACT

1.  The Veteran was stationed at Camp Lejeune, North Carolina for some portion of time between December 1969 and December 1972.

2.  The probative medical evidence of record links the Veteran's prostate cancer to exposure to contaminated water at Camp Lejeune, North Carolina during service.  


CONCLUSION OF LAW

Prostate cancer was incurred in active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran claims service connection for prostate cancer as a residual of exposure to contaminated water while he was stationed at Camp Lejeune, North Carolina during service.  In this regard, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene, a metal degreaser, and perchloroethylene, a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at p. 6.  In this regard, the Board notes that specific guidelines have been established for adjudicating claims based on exposure to contaminated drinking water in Camp Lejeune between 1957 and 1987.  See VBA Training Letter 11-03 (April 27, 2011); see also M21-1 MR, Part IV.II.1.H.32.  Of note, the VBA Training Letter cites the 2009 findings from the National Research Council in which it was found that various diseases have a limited/suggestive association to certain contaminants found in water supplies at Camp Lejeune.  Prostate cancer is not one of the named diseases, but other genitourinary cancers are.  While the named diseases do not warrant presumptive service connection, service connection can be established with proof of actual direct causation. 

The Veteran's discharge papers, and other service personnel records, establish that he was stationed at Camp Lejeune, North Carolina for some portion of time between December 1969 and December 1972.  Accordingly, the Board finds that the Veteran was exposed to contaminated water during service.  Private medical records clearly establish that the Veteran has a current diagnosis of prostate cancer which was initially diagnosed in 2006 when he was 55 years old.  

A June 2011 VA medical opinion by a VA Family Nurse Practitioner states that the Veteran's prostate cancer is "less likely as not" caused by or a result of exposure to contaminated water at Camp Lejeune.  The rationale for the opinion was based on a review of the Merck Manual stating that the chance of developing prostate cancer increases with age, and that the cause is not generally known.  The same medical professional provided an addendum opinion dated August 2011, which restated the same opinion.  

In August 2012, the Veteran's private Urologic Oncologist submitted a medical opinion, which stated that the Veteran was "quite young" when he had prostate cancer diagnosed and it was in the "realm of possibility, at least as likely as not," that the Veteran's exposure to contaminated water at Camp Lejeune could have been a contributing factor in his development of prostate cancer.  

Both opinions are not strong on rationale.  However, the rationale of the negative VA opinion is based upon the relationship of a man's age in relation to development of prostate cancer.  This rationale is specifically countered by the private medical opinion.  While the private medical opinion is not strong either, it is offered by a Urologic Oncologist and indicates that the contaminated water exposure during service was "at least as likely as not" a contributing factor to the Veteran's development of prostate cancer.  The Board finds the private medical opinion more probative.  

The Veteran was exposed to contaminated water at Camp Lejeune during service.  He has a current diagnosis of prostate cancer.  The probative medical evidence of the private medical opinion links the contaminated water exposure during service as a contributing factor to the Veteran's development of prostate cancer.  Therefore, service connection for prostate cancer is warranted.  


ORDER

Service connection for prostate cancer is granted.  


____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


